Stephen E. Hessler, P.C.                                         Chad J. Husnick, P.C.
Mark McKane, P.C. (admitted pro hac vice)                        Benjamin M. Rhode (admitted pro hac vice)
Patrick Venter                                                   KIRKLAND & ELLIS LLP
KIRKLAND & ELLIS LLP                                             KIRKLAND & ELLIS INTERNATIONAL LLP
KIRKLAND & ELLIS INTERNATIONAL LLP                               300 North LaSalle Street
601 Lexington Avenue                                             Chicago, Illinois 60654
New York, New York 10022                                         Telephone:      (312) 862-2000
Telephone:     (212) 446-4800                                    Facsimile:      (312) 862-2200
Facsimile:     (212) 446-4900

Counsel to the Debtors and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                 )
    In re:                                                       )     Chapter 11
                                                                 )
    FRONTIER COMMUNICATIONS                                      )     Case No. 20-22476 (RDD)
    CORPORATION, et al.,1                                        )
                                                                 )
                                       Debtors.                  )     (Jointly Administered)
                                                                 )

                       NOTICE OF CLAIMS REPORT IDENTIFYING
             OPEN DISPUTES WITH RESPECT TO GENERAL UNSECURED CLAIMS

             PLEASE TAKE NOTICE that the above-captioned debtors and debtors in possession

(the “Debtors”) filed their schedules of assets and liabilities and statements of financial affairs on

May 28, 2020 and June 30, 2020, which list prepetition Claims against the Debtors as reflected in

the Debtors’ books and records.

             PLEASE TAKE FURTHER NOTICE that, on August 21, 2020, the Debtors filed the

Fifth Amended Plan of Reorganization of Frontier Communications Corporation and its Debtor



1
      The last four digits of Debtor Frontier Communications Corporation’s tax identification number are 9596. Due to
      the large number of debtor entities in these chapter 11 cases, for which the Court has ordered joint administration,
      a complete list of the debtor entities and the last four digits of their federal tax identification numbers are not
      provided herein. A complete list of such information may be obtained on the website of the Debtors’ claims and
      noticing agent at https://cases.primeclerk.com/ftr. The location of the Debtors’ service address for purposes of
      these chapter 11 cases is: 50 Main Street, Suite 1000, White Plains, New York 10606.
Affiliates Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. 984] (the “Plan”). 2

        PLEASE TAKE FURTHER NOTICE that, on August 27, 2020, the Bankruptcy Court

confirmed the Plan by entering the Findings of Fact, Conclusions of Law, and Order Confirming

the Fifth Amended Joint Plan of Reorganization of Frontier Communications Corporation and its

Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. 1005]

(the “Confirmation Order”).

        PLEASE TAKE FURTHER NOTICE that, pursuant to the Plan, Holders of General

Unsecured Claims shall receive, at the option of the applicable Debtor: (i) payment in full in Cash

of such Holder’s Allowed General Unsecured Claim; (ii) Reinstatement of such Holder’s Allowed

General Unsecured Claim; or (iii) such other treatment rendering such Holder’s Allowed General

Unsecured Claim Unimpaired. See Plan, Art. III.C.

        PLEASE TAKE FURTHER NOTICE that, under the Plan, there is no requirement to

file a Proof of Claim (or file a motion with the Bankruptcy Court for allowance of a Claim) to

establish an Allowed General Unsecured Claim. See Plan, Art. VII.A.

        PLEASE TAKE FURTHER NOTICE that the Debtors filed and have served the Notice

to Holders of General Unsecured Claims Regarding Optional Procedure for Resolving Disputed

Claims [Docket No. 1367] on Holders of General Unsecured Claims.

        PLEASE TAKE FURTHER NOTICE that, pursuant to the Confirmation Order, starting

sixty days after the Confirmation Date (and once a month thereafter between the Confirmation

Date and the Effective Date), the Debtors shall file a report with the Bankruptcy Court identifying

disputed General Unsecured Claims in Class 11 under the Plan, if any, that require

Bankruptcy Court adjudication (the “Claims Report”).


2
    Capitalized terms used but not defined herein shall have meanings set forth in the Plan.



                                                         2
        PLEASE TAKE FURTHER NOTICE that the Debtors filed their first Claims Report on

October 26, 2020 [Docket No. 1255].

        PLEASE TAKE FURTHER NOTICE that the Debtors filed their second Claims Report

on November 25, 2020 [Docket No. 1371].

        PLEASE TAKE FURTHER NOTICE that, though the Debtors are currently engaging

with certain claimants with respect to certain Claims, as of the filing of this Claims Report, the

Debtors currently have no crystallized, disputed Claims that require Bankruptcy Court

adjudication.3

        PLEASE TAKE FURTHER NOTICE that nothing in this Claims Report should be

construed as an admission as to the validity of any Claim against the Debtors and the Debtors

expressly reserve all substantive and/or procedural rights they may have to challenge any claim on

any grounds whatsoever.

                                [Remainder of page intentionally left blank.]




3
    As of the filing of this Claims Report, the Debtors are in the early stages of analyzing certain claims asserted
    based on theories of intellectual property liability. The Debtors will provide additional detail with respect to such
    claims in an upcoming or supplemental Claims Report, after conferring with the counsel to the claimants, to the
    extent it is determined that such claims will require Bankruptcy Court adjudication.



                                                           3
Dated: December 23, 2020   /s/ Stephen E. Hessler
New York, New York         Stephen E. Hessler, P.C.
                           Mark McKane, P.C. (admitted pro hac vice)
                           Patrick Venter
                           KIRKLAND & ELLIS LLP
                           KIRKLAND & ELLIS INTERNATIONAL LLP
                           601 Lexington Avenue
                           New York, New York 10022
                           Telephone:     (212) 446-4800
                           Facsimile:     (212) 446-4900
                           - and -
                           Chad J. Husnick, P.C.
                           Benjamin M. Rhode (admitted pro hac vice)
                           KIRKLAND & ELLIS LLP
                           KIRKLAND & ELLIS INTERNATIONAL LLP
                           300 North LaSalle Street
                           Chicago, Illinois 60654
                           Telephone:     (312) 862-2000
                           Facsimile:     (312) 862-2200

                           Counsel to the Debtors and Debtors in Possession
